DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-4, drawn to a method of early detection of multiple sclerosis, comprising generating an activity value using a three-time-region method (para [0084]), classified in A61B 5/7271.
II. Claims 5-6, drawn to a method of early detection of multiple sclerosis, comprising generating an activity value using a Fourier on a circle analysis (para [0084]), classified in A61B 5/7257.
III. Claims 7-9, drawn to a method of early detection of multiple sclerosis, comprising generating an activity value using a LASSO analysis (para [0084]), classified in A61B 5/7271.
IV. Claims 10-13, drawn to a method of early detection of multiple sclerosis, comprising generating an activity value using an area-under-a-curve analysis (para [0084]), classified in A61B 5/7282.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of the inventions as claimed detects early detection of multiple sclerosis using a distinct mathematical model: Invention I uses a three-time-region method and Invention II uses a Fourier on a circle analysis. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 

Inventions I and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of the inventions as claimed detects early detection of multiple sclerosis using a distinct mathematical model: Invention I uses a three-time-region method and Invention IV uses an area-under-a-curve analysis. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 
Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of the inventions as claimed detects early detection of multiple sclerosis using a distinct mathematical model: Invention II uses a Fourier on a circle analysis and Invention III uses a LASSO analysis. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 

Inventions III and IV are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, each of the inventions as claimed detects early detection of multiple sclerosis using a distinct mathematical model: Invention III uses a LASSO analysis and Invention IV uses an area-under-a-curve analysis. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions require a different field of search (e.g., searching different classes/subclasses or
electronic resources, or employing different search strategies or search queries); the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired 
Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.



Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceeds the 150-word limit.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities: 
In claim 1, line 34, “reached;” should read “reached.”.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. 
Claims 1-4 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7-9 of U.S. Patent No. US 10,244,979 B2, respectively. This is a statutory double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/578,298 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of ‘298 does not specifically disclose/claim the method comprises selecting and applying an MS health detection function to generate a likelihood scalar for each iteration (Claim 1, line 12-15 - “(d) selecting an "MS health detection function…the likelihood that at least one of the study animals has MS” and Claim 1, line 28-29 - “(i) applying the MS health detection function to the animal health dataset, generating a likelihood scalar for each iteration” of claim 1 of instant application). However, said selecting and applying an MS health detection function step is anticipated by step (h) of claim 1 of ‘298 (Claim 1, line 25-30 - “(h) iterating steps (b) through (g) for sequential nights until a terminating condition is reached…a comparison of the animal health dataset to a reference treatment for the autoimmune disease” of ‘298). Furthermore, the claims of ‘298 does not disclose/claim the method is applied for early detection of multiple sclerosis (MS) in an animal in a vivarium. However, claim 1 of ‘298 teaches the method measures efficacy of a treatment of an autoimmune disease in a study animal in a vivarium (Claim 1, line 1-2 of ‘298; note multiple sclerosis is an autoimmune disease) by measuring and comparing post-treatment animal health to a reference dataset (Claim 1, line 25-30 of ‘298). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Salem et al. (U.S. Pre-Grant Publication No. US 2016/0150758 A1) teaches a system (SCORHE enclosure, 100; para [0044]) to detect motor activity of an animal in a home cage in real time during daytime and night time electronically (Abstract), using electronic cameras (dual camera system, 120), hardware (door assembly, 160), near-infrared (NIR) lighting of the study animals (NIR illumination system, 140), and electronic hardware including computation and communication hardware (computing device, 202).
Bonsall et al. (PLoS One (2015)) teaches fatigue associated with multiple sclerosis induced by administration pro-inflammatory cytokine interleukin-1 beta in mouse model (Abstract) reduces nighttime activity (pg 7, para 2). Night time activity is measured automatically based on wheel running behavior (pg 3, para 3).
Wrotek et al. (Autoimmunity (2014)) teaches rats with experimental autoimmune encephalitis as a human multiple sclerosis model exhibits inhibited night time motor activity (Abstract).
Betts-LaCroix et al. (U.S. Patent No. US 9,485,966 B1) teaches a system (Fig. 1) to detect motor activity of an animal in a cage (cage, 41) in real time in darkness electronically (Abstract; col 7, line 60-col 8, line 25), using electronic cameras (camera, 31; col 5, line 22-49), hardware (cage, 41), infrared (IR) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TSE W CHEN can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.L./               Examiner, Art Unit 3791                                                                                                                                                                                         
/David J. McCrosky/               Primary Examiner, Art Unit 3791